                                   2:19-cv-02148-CSB-EIL # 63        Page 1 of 1
                                                                                                         E-FILED
Judgment in a Civil Case (02/11)                                                Monday, 10 May, 2021 01:31:21 PM
                                                                                    Clerk, U.S. District Court, ILCD
                             UNITED STATES DISTRICT COURT
                                                    for the
                                           Central District of Illinois

Wylesha Ayres                                       )
                                                    )
                    Plaintiff,                      )
                                                    )
                               vs.                  )        Case Number: 19-cv-2148
                                                    )
Sheriff’s Deputies Cory Christensen                 )
and Cody Floyd, Champaign County                    )
Sheriff’s Office, and Champaign                     )
County, Illinois                                    )
                                                    )
                    Defendant.                      )

                                        JUDGMENT IN A CIVIL CASE

  ☐ JURY VERDICT. This action came before the Court for a trial by jury.                   The issues
have been tried and the jury has rendered its verdict.

  ☒ DECISION BY THE COURT.                       This action came before the Court, and a decision has
been rendered.

      IT IS ORDERED AND ADJUDGED that Judgment is entered in favor of the Defendant
and against the Plaintiff on Counts I and II. The remaining counts are dismissed without
prejudice.

Dated: 5/10/2021

                                                             s/ Shig Yasunaga
                                                             Shig Yasunaga
                                                             Clerk, U.S. District Court
